Citation Nr: 1456515	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-31 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 22, 2009, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran later appeared before the undersigned in July 2013 and delivered sworn testimony via video conference hearing in Philadelphia, Pennsylvania.


FINDING OF FACT

No evidence prior to July 22, 2009, may be construed as a formal or informal claim of entitlement to service connection for heart disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 2009, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the August 2011 rating decision granted service connection for ischemic heart disease, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that a May 2011 VCAA letter and the October 2012 statement of the case forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in August 2011 the RO sent the Veteran a letter informing him that the RO would be conducting a special review of his claim as required by the order of a United States District Court in the class-action case of Nehmer.  In this letter, the Veteran was informed of the evidence and information that he should submit.



Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.

During the July 2013 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine whether there was any evidence not associated with claims file.  The undersigned also asked questions concerning the onset of the Veteran's heart disability.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In an August 2011 rating decision, the RO granted service connection for ischemic heart disease, effective July 22, 2009.

The Veteran's service connection claim for ischemic heart disease (construed as such by the RO in connection with another disability claim) was received by VA on July 22, 2009.  The Board must consider whether any evidence of record prior to July 22, 2009, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for ischemic heart disease.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for ischemic heart disease, no document submitted prior to July 22, 2009, indicates an intent to pursue a claim of entitlement to service connection for any heart disability.  The Veteran did file a claim dental disability shortly following service, and also filed a claim for skin disability related to Agent Orange in July 1982.  The Board observes, however, that heart disability was not listed on the Veteran's July 1982 VA Form 21-526, Veteran's Application for Compensation or Pension.

At his July 2013 Board hearing, the Veteran stated that he believed that when he had filed his claim for disability related to Agent Orange it would cover all disabilities that might also later be found to be related to Agent Orange.  The Board notes, however, that a claim must identify the benefit sought.

Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization, and evidence from a private physician or layman, will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's July 2009 claim for ischemic heart disease was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, even though VA records medical records such as an August 2011 VA examination discussed the fact that the Veteran had heart disease in 2005, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for ischemic heart disease, was of record earlier than July 22, 2009.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).The Board emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In sum, the evidence of record provides no basis for an award of service connection for ischemic heart disease prior to July 22, 2009.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis, effective August 31, 2010.

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  These rules do not apply in the Veteran's case as he has already been assigned an effective date prior to the date of the liberalizing law at issue.

The Veteran in this case served in Vietnam and has a diagnosis of ischemic heart disease.  As such, the Veteran is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to July 22, 2009, for the award of service connection for ischemic heart disease.  In this regard, 38 C.F.R. § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here, ischemic heart disease) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose (here, 2005).  As the Veteran did not file a claim for ischemic heart disease prior to July 22, 2009, this provision will not allow for an earlier effective date in this case.

In sum, an effective date earlier than July 22, 2009, for the grant of service connection for ischemic heart disease is not warranted.


ORDER

An effective date earlier than July 22, 2009, for the grant of service connection for ischemic heart disease is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


